NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OVIMER MONESTINE,                               No.    20-72155

                Petitioner,                     Agency No. A209-386-613

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Ovimer Monestine, a native and citizen of Haiti, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, humanitarian

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Monestine

failed to establish the harm he experienced was on account of a protected ground,

including an imputed political opinion. See Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”); Santos-Lemus v. Mukasey, 542 F.3d 738, 746-47 (9th Cir.

2008) (past persecution based on anti-gang political opinion not established where

petitioner’s evidence failed to show that he was ideologically opposed to the gang

and instead demonstrated he was victimized for economic and personal reasons),

abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir.

2013) (en banc). Substantial evidence also supports the agency’s determination

that Monestine failed to establish an objectively reasonable fear of future

persecution. See Tamang v. Holder, 598 F.3d 1083, 1094-95 (9th Cir. 2010) (fear

of future persecution was not objectively reasonable, in part, because similarly-

situated family members remained in petitioner’s home country unharmed). Thus,

Monestine’s asylum, humanitarian asylum, and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because


                                          2                                   20-72155
Monestine failed to show it is more likely than not he would be tortured by or with

the consent or acquiescence of the government if returned to Haiti. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   20-72155